 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.15
 
PRIDE INTERNATIONAL, INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
 
AMENDED
PARTICIPATION AGREEMENT
 
THIS AMENDED PARTICIPATION AGREEMENT (this “Amended Participation Agreement”),
entered into effective as of December 31, 2008, by and between Pride
International, Inc. (the “Company”), and Kevin C. Robert (the “Executive”);
 
WITNESSETH:
 
WHEREAS, the Company has established the Pride International, Inc. Supplemental
Executive Retirement Plan, as amended and restated effective January 1, 2009
(the “Plan”), to generally assist the Company and its Affiliates in retaining,
attracting and providing a retirement benefit to certain selected salaried
officers and other key management employees; and
 
WHEREAS, the Company and the Executive have entered into an amended and restated
employment agreement, effective as of December 31, 2008 (the “Employment
Agreement”); and
 
WHEREAS, the Committee has selected the Executive for participation in the Plan
effective as of March 15, 2007 (the “Effective Date”); and
 
WHEREAS, the Company and the Executive previously entered into a participation
agreement under the Plan and desire to enter into this Amended Participation
Agreement and to supersede any prior agreements or understandings in their
entirety; and
 
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the Company and the Executive agree to the form of this Amended
Participation Agreement as follows:
 
1.           Reference to Plan.  This Amended Participation Agreement is being
entered into in accordance with and subject to all of the terms, conditions and
provisions of the Plan and administrative interpretations thereunder, if any,
which have been adopted by the Committee and are still in effect on the date
hereof; provided, however, that to the extent the explicit terms of this Amended
Participation Agreement vary from the terms, conditions and provisions of the
Plan, this Amended Participation Agreement shall control.  The Executive
acknowledges he has received a copy of, and is familiar with the terms of, the
Plan which are hereby incorporated herein by reference.
 
2.           Definitions.  Terms not otherwise defined herein shall have the
same meaning as ascribed thereto in the Plan.
 
(a)           “Average Monthly Salary” means the Executive’s average monthly
base salary over the 60 full calendar months immediately preceding the
Determination Date or, if less, the number of full calendar months in the
Executive’s period of Service.
 

 

--------------------------------------------------------------------------------

 

(b)           “Determination Date” means the Executive’s last day of active
employment; provided, however, that in the event of a Change in Control
Termination, the Determination Date shall be the date immediately preceding the
date of the Change in Control if the Final Annual Salary would be greater as of
that date.
 
(c)           “Final Annual Salary” means, as of a Determination Date, the sum
of (1) the Executive’s Average Monthly Salary times 12 and (2) the Executive’s
Target Bonus Percentage for the year in which the Determination Date occurs
multiplied by the amount in (1) above.
 
(d)           “Target Bonus Percentage” means the percentage of the Executive’s
base annual salary that would be payable as the Executive’s target award under
the Company’s annual bonus plan in effect on the Executive’s Determination Date
(if the Company has not specified a target award for such year, the most recent
target award will be considered continued in effect).
 
3.           Benefit Percentage.  As of the Effective Date and subject to the
forfeiture and vesting requirements of the Plan as supplemented by this Amended
Participation Agreement, the Executive is a Participant in the Plan and is
entitled to a SERP Benefit equal to 50% of Final Annual Salary, as described in
Section 4 of the Plan, subject to the terms of this Amended Participation
Agreement and the applicable reduction factor as set forth in Section 4.8 of the
Plan for payments provided before Executive’s Normal Retirement Date.
 
4.           Vesting.  Except as otherwise provided in this Amended
Participation Agreement, any SERP Benefit shall be payable on all of the same
terms and conditions, including timing, set forth in the Plan.
 
(a)           Normal or Early Retirement Date.  The Executive’s contingent right
to receive the SERP Benefit shall fully vest upon the Executive’s Normal
Retirement Date or, if earlier, upon the Executive’s attainment of his Early
Retirement Date.
 
(b)           Termination Under the Employment Agreement.  In the event of the
Executive’s “Termination” (as defined in the Employment Agreement) for any
reason other than Disability prior to the Executive’s Early or Normal Retirement
Date, the benefits payable under the Plan shall be vested in a percentage of the
SERP Benefit equal to the fraction, not to exceed 1.0, obtained by dividing (a)
by (b), where (a) equals the full calendar months of the Executive’s Service
from and after January 1, 2007 and where (b) equals the full calendar months
from and after January 1, 2007 until the first that would have occurred of the
Executive’s Early Retirement Date (determined as if the Executive had remained
in Service until attainment of his Early Retirement Date) or Normal Retirement
Date.
 
(c)           Death or Disability.  The Executive’s SERP Benefit shall
immediately vest in full in the event of the Executive’s termination by reason
of death or Disability.
 

 
2

--------------------------------------------------------------------------------

 

(d)           Change in Control.  If the Executive has a Change in Control
Termination, the Executive’s SERP Benefit shall immediately vest in full.
 
(e)           Cause and Other Terminations.  The Executive shall forfeit all
rights to any benefits under the Plan, whether or not vested, upon a termination
of employment due to Cause or due to any reason not described in items (a)
through (d) of this paragraph 4.
 
5.           Effect of Termination on SERP Benefit.  Except as otherwise
provided in this Amended Participation Agreement, any SERP Benefit shall be
payable on all of the same terms and conditions, including timing, set forth in
the Plan.  If the Executive is terminated without a vested interest in his or
her SERP Benefit as determined pursuant to paragraph 4 of this Amended
Participation Agreement, the SERP Benefit shall be forfeited and the Executive
shall have no rights to any payments hereunder.  Notwithstanding any provisions
herein to the contrary, in no event shall the SERP Benefit be paid sooner than
the date permitted under Section 409A of the Code or Section 8.11 of the Plan
related to compliance with Section 409A of the Code.
 
(a)           Normal Retirement Date.  If the Executive terminates employment on
or after his Normal Retirement Date with a vested SERP Benefit, the SERP Benefit
will be paid as provided in Section 4.1 of the Plan.
 
(b)           Early Retirement Date.  If the Executive terminates employment on
or after his Early Retirement Date but before his Normal Retirement Date with a
vested SERP Benefit, the SERP Benefit will be paid as provided in Section 4.2(a)
of the Plan.
 
(c)           Termination Under the Employment Agreement.  In the event of the
Executive’s “Termination” (as defined in the Employment Agreement) for any
reason other than Disability prior to his Early Retirement Date, the vested
portion of the Executive’s SERP Benefit shall be payable in the applicable form
specified in Section 4.9(a) of the Plan, and shall be paid in accordance with
Section 4.9(b) of the Plan.
 
(d)           Involuntary Termination.  Section 4.2(b) of the Plan shall not
apply to the Executive and is hereby superseded in its entirety.
 
(e)           Death.  If the Executive terminates employment by reason of death,
the SERP Benefit shall be paid as provided in Section 4.5 of the Plan.
 
(f)           Disability.  If the Executive terminates employment by reason of
Disability, the SERP Benefit shall be paid as provided in Section 4.6 of the
Plan.
 
(g)           Change in Control.  If the Executive has a Change in Control
Termination, the SERP Benefit shall be paid as provided in Section 4.4 of the
Plan.
 
(h)           Cause and Other Terminations.  The Executive shall forfeit all
rights to any benefits under the Plan, whether or not vested, upon a termination
of
 

 
3

--------------------------------------------------------------------------------

 

employment due to Cause or due to any reason not described in items (a) through
(g) of this paragraph 5.
 
6.           Minimum Normal Retirement Benefit.  For purposes of Section 4.9(a)
of the Plan, the Executive’s Minimum Normal Retirement Benefit is $1,909,931.
 
7.           Retiree Medical Benefits.  As of the date the Executive terminates
employment with any vested right to a SERP Benefit pursuant to the terms of the
Plan and this Amended Participation Agreement, whether or not the SERP Benefit
commences on termination, the Executive shall be deemed to have satisfied the
eligibility requirements to be a qualifying retiree for retiree medical and
dental benefits.  For this purpose, and regardless whether at such time the
Company makes retiree medical and dental coverage available to employees
generally, retiree medical and dental coverage shall be provided until the later
of the Executive’s death or the death of Executive’s surviving spouse (if any),
shall extend to the Executive, his spouse (if any), and his eligible dependent s
who were covered under the Company’s group health plan as of the date of
termination of employment (“Eligible Dependents”), and shall be at least as
favorable as the group medical and dental coverage offered by the Company to
employees of the Company who serve in an executive capacity; provided, however,
that coverage shall (i) be suspended during any period the Executive is eligible
for and covered by other group medical coverage provided by another employer,
(ii) at such time as the Executive or the Executive’s spouse, as applicable,
becomes eligible for and covered by Medicare, be converted to Medicare
Supplement coverage (providing coverage for deductibles and coinsurance in
excess of coverage under Medicare Part A and B or any successor to such parts),
and (iii) terminate with respect to Eligible Dependents, other than the
Executive’s spouse, at such time as the Eligible Dependents are no longer
eligible for coverage under the terms of the group medical plan maintained for
active executives of the Company.  The Executive, or if applicable, the
Executive’s surviving spouse, shall be responsible for the payment of the
applicable premiums for the cost of all coverage described in this paragraph at
a rate not to exceed the cost to active employees of the Company who serve in an
executive capacity of the most comprehensive group medical and dental coverage
offered by the Company.  Any benefits to the Executive’s spouse or surviving
spouse pursuant to this paragraph are available solely to the spouse to whom the
Executive was married on the date of termination.  If the Executive is eligible
for retiree medical and dental benefit coverage pursuant to this paragraph 7,
such benefit coverage shall commence on the Executive’s Normal Retirement Date
or, if the Executive has terminated after his Early Retirement Date, the Early
Retirement Date; provided, however, if the Executive is receiving health
insurance coverage on such date pursuant to the Employment Agreement, the
retiree medical and dental benefit coverage shall commence upon the expiration
of continued health insurance coverage as provided under the Employment
Agreement.
 
Notwithstanding the foregoing, the Executive shall pay the full cost of the
benefits as determined under the then current practices of the Company on a
monthly basis provided that the Company shall reimburse the Executive the excess
of costs, if any, above the then active employee cost for such benefits.  Any
reimbursements by the Company to the Executive required under this paragraph
shall be made on a regular, periodic basis within thirty (30) days after such
reimbursable amounts are incurred by the Executive.  Any reimbursements provided
during one taxable year of the Executive shall not affect the expenses eligible
for reimbursement in any other taxable year of the Executive (with the exception
of applicable
 

 
4

--------------------------------------------------------------------------------

 

lifetime maximums applicable to medical expenses or medical benefits described
in Section 105(b) of the Code) and the right to reimbursement under this
paragraph shall not be subject to liquidation or exchange for another benefit or
payment.
 
8.           Tax Provisions.  The Executive agrees that the payor of the Plan
benefit may take whatever steps the payor, in its sole discretion, deems
appropriate or necessary to satisfy state and federal income tax, social
security, Medicare, other tax withholding obligations arising out of the
benefits payable under this Amended Participation Agreement.  The Executive
acknowledges that all payments and benefits hereunder are subject to delayed
payment pursuant to Section 8.11 of the Plan in compliance with Section 409A of
the Code.
 
9.           Status of Amended Participation Agreement.  The benefits payable
under this Amended Participation Agreement shall be independent of, and in
addition to, any other agreement relating to the Executive’s employment that may
exist from time to time between the parties hereto, or any other compensation
payable by the Employer to the Executive, whether salary, bonus or
otherwise.  This Amended Participation Agreement shall not be deemed to
constitute a contract of employment between the parties hereto, nor shall any
provision hereof, except as expressly stated, restrict the right of the Employer
to discharge the Executive or restrict the right of the Executive to terminate
the Executive’s employment.
 
10.           Entire Agreement.  Except as otherwise provided in this paragraph
10, this Amended Participation Agreement and the Plan constitute the entire
understanding between the parties hereto with respect to the subject matter
hereof, and all promises, representations, understandings, arrangements and
prior agreements are superseded in their entirety by this Amended Participation
Agreement and the Plan.  This Amended Participation Agreement may be amended,
modified or terminated, in whole or in part, at any time by a written instrument
executed by both parties hereto.  Notwithstanding anything to the contrary in
the Plan, this Amended Participation Agreement may set forth specific terms or
provisions modifying the terms of the Plan with respect to the Executive, and
the terms of this Amended Participation Agreement shall be controlling.  Except
as explicitly provided in this paragraph 10, this Amended Participation
Agreement is not intended to constitute a waiver by the Executive of any rights
or benefits that he may have under the Employment Agreement and if any provision
of the Employment Agreement is more favorable to the Executive than the
provisions of the Plan or this Amended Participation Agreement, such more
favorable provision of the Employment Agreement shall control.
 
11.           Severability.  If, for any reason, any provision of this Amended
Participation Agreement is held invalid, in whole or in part, such invalidity
shall not affect any other provision of this Amended Participation Agreement not
so held invalid, and each such other provision shall to the full extent
consistent with law continue in full force and effect.  If this Amended
Participation Agreement or any portion thereof conflicts with any law or
regulation governing the activities of the Employer, this Amended Participation
Agreement or appropriate portion thereof shall be deemed invalid and of no force
or effect.
 
12.           Governing Law.  This Amended Participation Agreement shall be
governed by and construed in accordance with the laws of the State of Texas.
 

 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Amended Participation
Agreement (in multiple copies) as of the date set forth below.
 


 
 
PRIDE INTERNATIONAL, INC.




By      /s/  LOUIS A. RASPINO                         
ATTEST:                                                                               
Louis A. Raspino
                         President and Chief Executive Officer




/s/  W. GREGORY LOOSER                                             Date:    
December 31, 2008                                                 
W. Gregory Looser
Senior Vice President - Legal, Information
Strategy and General Counsel
                                            /s/ Kevin C.
Robert                                          
                                EXECUTIVE
 
                                Date:     December 31,
2008                                       

 
6

--------------------------------------------------------------------------------

 
